Citation Nr: 1604179	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  11-18 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for cervical sprain and spondylosis.

2.  Entitlement to an initial rating in excess of 10 percent for lumbar sprain and thoracic spondylosis.

3.  Entitlement to an initial compensable evaluation for tension headaches.

4.  Entitlement to an initial evaluation in excess of 30 percent for adjustment disorder with mixed anxiety and depressed mood.

5.  Entitlement to an initial increased evaluation for sleep apnea and postoperative bronchopulmonary intralobular sequestration of the right lung with residual obstructive lung disease, currently evaluated as 50 percent disabling.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John Worman, attorney


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to August 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009, February 2010, and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.  Jurisdiction subsequently transferred to the RO in Atlanta, Georgia.

In February 2010, the RO granted a separate 50 percent disability rating for obstructive sleep apnea; however, in May 2011, the RO found clear and unmistakable error (CUE) in the February 2010 rating decision in that it granted a separate evaluation for obstructive sleep apnea despite the Veteran being in receipt of a 10 percent disability rating for coexisting respiratory disorders.  Thus, the RO assigned a single 50 percent disability rating effective September 1, 2009, for sleep apnea and postoperative bronchopulmonary intralobar sequestration of the right lung with residual obstructive lung disease.  As the February 2010 grant of a 50 percent evaluation did not constitute a full grant of the benefits sought, the Veteran's claim for an increased disability rating remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38- 39 (1993). 

The issue of entitlement to a temporary total disability rating for a period of convalescence following bronchopulmonary intralobular sequestration of the right lung was raised by the record in a November 2009 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In September 2014, the Board referred the issue for appropriate action, but the record does not reflect such action has been taken.  Therefore, it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Reasons for remand:  To provide the Veteran with additional VA examinations; obtain updated VA treatment records; and ensure compliance with prior remand directives.

In September 2014, the Board remanded the issue of entitlement to an initial evaluation in excess of 30 percent for adjustment disorder with mixed anxiety and depressed mood and directed that the AOJ issue a Statement of the Case (SOC) with respect to this particular appeal.  Shortly thereafter, the Veteran's representative submitted a copy of a December 2013 SOC which continued the denial of an increased initial evaluation for the Veteran's service-connected psychiatric disorder, and the claims file contains a January 2014 VA Form 9, with which the Veteran previously perfected this appeal.  

The Veteran was most-recently provided with a Compensation and Pension mental health examination in March 2011.  The VA examiner described the Veteran as being mildly-to-moderately depressed with some symptoms consistent with PTSD, and stated that the symptoms impact his motivation to seek and maintain employment and contribute to his isolation from others.  The Veteran submitted a private psychiatric evaluation from a Dr. F. in January 2014, which noted the Veteran's reports that his depression had gotten worse and described more severe symptoms and resulting deficiencies than had been noted in the March 2011 VA examination.  

The United States Court of Appeals for Veterans Claims (Court) has held that a veteran is entitled to a new VA examination where there is evidence that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist a veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given that the Veteran's statement to his private physician that his depression had worsened since the most-recent March 2011 VA examination, on remand, the Veteran should be scheduled for another VA examination to determine the current severity and functional impact of his service-connected adjustment disorder with mixed anxiety and depressed mood.  38 C.F.R. § 3.159(c)(4) (2015).

As part of the September 2014 remand instructions, the Board directed that the Veteran be provided with additional VA examinations to ascertain the severity and manifestations of his service-connected cervical and lumbar spine, respiratory, and tension headache disabilities.  The claims file, which includes electronic records from both Virtual VA and VBMS, contains no indication that such examinations have taken place, and in any event, does not contain the relevant examination reports.  Compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, on remand, such examinations must be conducted.

As the severity and manifestations of the service-connected disabilities, particularly with regard to their effect on the Veteran's occupational functioning, are directly relevant to the question of entitlement to a TDIU, and the former are being remanded for further development, the latter must be remanded, as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  

As the Board is remanding these matters for further development, the AOJ should also request any outstanding VA treatment records and associate them with the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all of the Veteran's VA treatment records from March 2015 to the present.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Thereafter, schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected adjustment disorder with mixed anxiety and depressed mood.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.  The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the General Rating Formula for Mental Disorders, and should fully describe the functional effects of the Veteran's service-connected mental health conditions, including their effects on occupational functioning and daily activities. 

In addition to assessing the Veteran's current psychiatric status and symptomatology, the VA examiner is requested to review the medical and lay evidence of record and, if feasible, provide a medical opinion as to the evolving nature and severity of the Veteran's service-connected psychiatric disorder since the most-recent examination in March 2011.  

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached.  If the examiner is unable to provide any of the requested information without resorting to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  After completing part one, schedule the Veteran for a VA examination with an appropriate medical professional to ascertain the current severity and manifestations of his service-connected sleep apnea and bronchopulmonary intralobar sequestration of the right lung with residual obstructive lung disease.  All indicated studies/diagnostic tests must be conducted, to include a sleep study and pulmonary function test, and all findings must be reported in detail.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination. 

After reviewing the evidence of record, and interviewing and examining the Veteran, the examiner should provide a full description of the severity and manifestations of the Veteran's service connected sleep apnea and bronchopulmonary intralobar sequestration of the right lung with residual obstructive lung disease.  The examiner should fully describe the functional effects of these disorders, including their effects on occupational functioning and daily activities.  To the extent possible, the examiner should discuss the progression, if any, of these disorders since the most recent C&P respiratory examinations (October 2010 for sleep apnea, April 2009 for bronchopulmonary intralobar sequestration of the right lung with residual obstructive lung disease).

The examiner should also indicate whether PFT (FEV1, FVC, FEV1/FVC, or DLCO) is the most accurate indicator of impairment associated with the Veteran's residuals of postsurgical bronchopulmonary intralobar sequestration of the right lung with residual lung disease.

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached.  If the examiner is unable to provide any of the requested information without resorting to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  After completing part one, schedule the Veteran for an examination with an appropriate VA medical professional to determine the current severity of his service-connected spine disabilities, including cervical sprain and spondylosis and lumbar sprain and thoracic spondylosis.  All indicated studies, including range of motion studies using a goniometer, must be conducted, and all findings must be reported in detail.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.

Thereafter, the examiner should address the following for both the cervical and thoracolumbar spine:

a.  The examiner must conduct full range of motion studies and document findings in terms of degrees.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.

b.  The examiner must then provide specific findings as to the range of motion after three repetitions of movement, and state whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination.  Any additional loss of range of motion upon repetitive motion testing should be noted in terms of degrees of motion lost as well as additional symptomatology which results, if possible.  If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided.

c.  Then, after reviewing the Veteran's complaints and medical history, and requesting further detail from the Veteran, if necessary, provide an opinion regarding whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination during flare-ups.  The Veteran's reports of the effects, frequency and duration of flare-ups should be recorded with as much specificity as possible.  Any additional loss of range of motion of the relevant spine segment during flare-ups should be noted in terms of approximate degrees of motion lost as well as additional symptomatology which results, if possible.  If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided. 

d.  The examiner should also identify and describe the severity of any neurologic abnormalities present, and indicate whether it is at least as likely as not (50 percent probability or greater) that such neurological abnormality is associated with the Veteran's service-connected cervical and/or lumbar disabilities.  

e.  The examiner should fully describe the functional effects of these disorders, including their effects on the Veteran's occupational functioning and daily activities.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached. If the examiner is unable to provide an opinion without resorting to speculation, he/she should so state, and further explain why it is not feasible to provide a medical opinion.

5.  After completing part one, schedule the Veteran for a VA examination with an appropriate medical professional to ascertain the current severity and manifestations of his service-connected tension headaches.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file, including any electronic records, and a copy of this remand must be made available for review in conjunction with the examination.

To the extent feasible, the examiner should report on the progress of the Veteran's tension headaches since the most recent VA examination (April 2009), in addition to the current severity and manifestations of the disorder.  

a.  The examiner should describe all symptomatology related to the Veteran's service-connected tension headaches.  The examiner should also describe the severity, duration, and frequency of the headaches.  If the disorder is found to result in prostrating attacks, the examiner should report the frequency of these prostrating attacks and when they began to manifest based upon the Veteran's statements as well as a review of the medical evidence in the claims file.  The examiner should also comment on the functional effects of the Veteran's tension headaches, to include describing the disorder's effects on the Veteran's activities of daily living and occupational functioning, to include an opinion as to whether the Veteran's headaches are productive of severe economic inadaptability. 

b.  To the extent that the Veteran has experienced periods of time during the appeal period between which the severity of his tension headache disability has varied, the examiner should so state, and comment on the frequency of the Veteran's headaches and any prostrating attacks, both with medication and without, for each distinct period.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.  If additional information is needed prior to rendering an opinion, the examiner should specify what is required.

6.  After completing the above, review the requested medical opinions to ensure they are responsive to, and in compliance with, the directives of this remand; implement corrective procedures as needed.  

7.  Thereafter, conduct any additional development deemed necessary, then readjudicate the claims for entitlement to increased initial disability ratings for service-connected adjustment disorder with mixed anxiety and depressed mood, cervical sprain and spondylosis, lumbar sprain and thoracic spondylosis, sleep apnea and postoperative bronchopulmonary intralobar sequestration of the right lung with residual obstructive lung disease, and tension headaches, as well as entitlement to a TDIU, in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






